DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 12/06/2021, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-5, 8-11, and 13-20 under 35 U.S.C. 101 have been withdrawn. 
Applicant’s arguments, see page 10, filed 12/06/2021, with respect to the rejection(s) of claim(s) 1-5 and 8-9 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Oh in view of Khatab (previous action and discussed below).
Applicant's arguments, see pages 10-12, filed 12/06/2021 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that claim 10 is allowed due to its dependence on claim 1; however, as will be further discussed below, claim 1 has not been indicated as allowable over prior art.
On page 11, Applicant argues that Khatab does not disclose “the calculation of a performance index based on an extracted resource as recited in Claim 1”. However, the previous Office action only relied upon Oh to teach this limitation. Applicant’s argument as to Khatab’s alleged failure to teach or suggest “the calculation of a performance index based on an extracted resource as recited in Claim 1” is therefore not persuasive, because the Office action does not rely on Khatab for this teaching.
Finally on page 12, Applicant argues that “Khatab does not compare the performance index of a subset of agents in a group of comparable agents to identify the under-performers required by Claim 1”. However, the previous Office action relied upon Oh to teach this limitation. Applicant’s argument as to Khatab’s alleged failure to teach or suggest comparing the performance index of a subset of agents in a group of comparable agents to identify the under-performers is therefore not persuasive, because the Office action does not rely on Khatab for this teaching.

Claim Objections
Claim 7 objected to because of the following informalities: Claim 7, as written, depends on canceled claim 6.  Appropriate correction is required. For purposes of prosecution, the Examiner will treat claim 7 as dependent on claim 1, which has been amended by the Applicant to incorporate the limitations of canceled claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. ("Comparison and verification of the deviation between guaranteed and measured wind turbine power performance in complex terrain", Energy, Volume 85, 2015, Pages 23-29, ISSN 0360-5442), here in after "Oh", in view of Khatab ("Performance Analysis of Operating Wind Farms").

Regarding Claim 1, Oh teaches a method for identifying underperforming agents in a multi-agent cooperative system comprising: 
in a performance analyzer processor, receiving information relating to the performance of each agent of a plurality of agents in the multi-agent cooperative system (Oh, p. 28, Table 6 Wind turbines #1 - #5; also note the use of SCADA (Supervisory Control And Data Acquisition) note the use of SCADA (Supervisory Control And Data Acquisition) in Table 4, and Fig. 4 databases establishes that the step of receiving data is necessarily processor implemented); 
determining a threshold value of an extracted resource value of each agent representative of full performance of the corresponding agent (Oh, p. 28, Table 6 Guaranteed AEP (MWh)); 
calculating an estimated extracted resource value of each agent based on the received information ((Oh, p. 28, Table 6 Measured AEP (MWh) of wind turbines #1- #5); also see p. 27, col. 1, paragraph 4, In Fig. 4 database A is the data set of the measured wind turbine operating data that were processed according to IEC61400-12-1.), the extracted resource value being a function of state variables and control variables of the agent (see Oh as discussed above related to BRI of extracted resource value and variable of the agent); 
comparing the estimated extracted resource value of each agent to the threshold value (Oh, p. 28, Table 6 RE(%) = (GAEP- MAEP)/GAEP, which necessarily requires a comparison of guaranteed AEP and the measured AEP); 
calculating a performance index based on the comparison (Oh, p. 28, Table 6 RE (%), also see Fig. 7 which compares the relative error of each wind turbine);
identifying an agent as an under-performing agent by comparing the performance index of the agent to the performance index of a subset of the plurality of agents containing comparable other agents (Oh, p. 28 .. see Table 6 and note that wind turbines #2 and #3 have comparatively high RE (%) indicating underperformance; also see Fig. 7; note that wind turbines #2 and #3 are identified as  
Oh is not relied upon to teach performing an optimization on an identified under-performing agent to calculate updated control information; and 
updating the identified under-performing agent with the updated control information.
Khatab teaches performing an optimization on an identified under-performing agent to calculate updated control information (Khatab, p. 29, paragraph 3, Several studies have pointed out the control parameters of the wind turbines as underperformance causes. Another control system that is perceived as cause of underperformance is pitch mechanism; also see p. 32 Fig. 15 Prognosis); and 
updating the identified under-performing agent with the updated control information (Ki1atab, p. 31, paragraph 2, As observed in the studied literature, optin1tzation measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 2, Oh in view of Khatab (as stated above) further teaches wherein the agents comprise wind turbines and the multi- agent cooperative system ls a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind fa rm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation.).

receiving state information for each wind turbine in the wind farm (Oh. p. 26, col. 2, Section 3.1; specifically note that generation output is used in performance verification., and indicates whether the observed turbine is generating power or not); and 
receiving control information for each wind turbine in the wind farm, wherein the state information and the control information is used to calculate the performance index (Oh, p. 25, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance."; also see p.27, Table 4 Electric Power).

Regarding Claim 4, Oh in view of Khatab (as stated above) further teaches receiving weather information for calculating the performance index (Oh, p. 27, Table 4, Wind Direction, and Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 5, Oh in view of Khatab (as stated above) further teaches wherein the weather information excludes wind speed information (Oh, p. 27, Table 4, Wind Direction, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 7, Oh in view of Khatab (as stated above) is not relied upon to further teach receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent.
Khatab teaches receiving updated state information from the updated agent; and 
calculating an updated performance index for corresponding agent (Khatab, p. 33, They were able to optimize the power output by correcting the yaw system misalignment. For a given turbine in one of the wind farms a yaw error of -2.4Q was detected with a confidence of 95%. The yaw misalignment correction would result in 0.3% gain in the AEP, see Table (6). ).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify the combination of Oh in view of Khatab (as stated above), further in view of Khatab to receive updated information based on the updated agent and calculating an updated performance index in order to confirm whether the optimization resulted in improved performance of the wind turbine.).

Regarding Claim 8, Oh in view of Khatab (as stated above) further teaches determining the threshold value of the extracted resource value for a subset of the plurality of agents, wherein each agent in the subset ls performance comparable with each other agent in the subset (Oh, Fig. 7, note that each individual wind turbine is a subset of the "farm" of five turbines and there is a threshold for each subset of 1 (Guaranteed AEP); see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other).

Regarding Claim 9, Oh in view of Khatab (as stated above) further teaches wherein each agent in the subset of performance comparable agents has a same configuration as each other agent in the subset of performance comparable agents (Oh, p. 26, col. 2, paragraph 1, the objective of a .

Regarding Claim 11, Oh teaches a system for identifying under-performing agents in a plurality of agents in a multi-agent cooperative system comprising: 
a performance analyzing processor in communication with the multi-agent cooperative system (Oh, p. 26, section 3.1, note the use of SCADA (Supervisory Control And Data Acquisition) in Table 4, and Fig. 4 databases which establish that then:, is at least a necessary processor in communication with the wind farm); 
a communications port in the performance analyzing processor for receiving state information for each agent in the plurality of agents and control information for each agent in the plurality of agents (Oh, p. 28, Table 6 Wind turbines #1- #5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124 and note that "A SCADA is a computer-based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance."; the SCADA must necessarily have a communications port in order to send/receive data); 
identifying a subset of agents in the plurality of agents that are performance comparable (Oh, Fig. 7, note that the turbines are being compared based on their RE%; also see Oh, p. 26, col. 2, ; 
calculating a performance index as a difference between an extracted resource value for each agent and a threshold resource value (Oh, p. 28, Table 6 RE(%) = (GAEP- MAEP)/GAEP, which the numerator necessarily requires a comparison of guaranteed AEP and the measured AEP), the extracted resource value being a function of state variables and control variables of the agent (see Oh as discussed above related to BRI of extracted resource value and variable of the agent); 
identify an under-performing agent of the subset of performance comparable agents by comparing the performance index of each agent in the subset of performance comparable agents (Oh, p. 28, see Table 6 and note that wind turbines #2 and #3 have comparatively high RE (%) indicating underperformance; also see Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the other turbines, with turbine #3 being the worst performing of the set).
Oh is note relied upon to teach a classifier; an optimizer; generate updated control information for the identified under-performing agent; and an interface between the optimizer and the identified under-performing agent configured to transfer the updated control information from the optimizer to the identified under-performing agent.
However, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the functions of identifying a subset of agents in the plurality of agents and identifying under-performing agents can be computer implemented (Note that Oh, Fig. 7 is computer generated).
generating updated control information for the identified under- performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation); and 
an interface between the optimizer and the identified under-performing agent configured to transfer the updated control information from the optimizer to the identified under-performing agent (Khatab, p. 31, paragraph 2, As observed in the studied literature, optimization measures can be split into two main tracks which are hardware installation and parametric adjustment; also see p. 32 Fig. 15 Prognosis and recommendation; note an interface is necessary in order to implement the recommendation).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Oh in view of Khatab to implement appropriate measures to improve poor turbine performance once underperformance is detected (Khatab, p. 31, section 2.5).

Regarding Claim 13, the combination of Oh in view of Khatab (as stated above) further teaches wherein each agent in the plurality of agents is a wind turbine and the multi-agent cooperative system is a wind farm (Oh, p. 26, col. 2, paragraph 1, the objective of a performance evaluation is to verify and document the power performance of a wind turbine (one, many, or all) at a specific wind farm. Therefore, one or more representative wind turbines on a wind farm can be selected for a performance evaluation.).

Regarding Claim 14, the combination of Oh in view of Khatab (as stated above) further teaches wherein the state information is state information representative of a state of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1 - #5; (Oh, p. 25, col. 2, Section 3.1; specifically 

Regarding Claim 15, the combination of Oh in view of Khatab (as stated above) further teaches wherein the control information is representative of control aspects of each wind turbine in the wind farm (Oh, p. 28, Table 6 Wind turbines #1-# 5; (Oh, p. 26, col. 2, Section 3.1; specifically storing data in SCADA; see Smith et al. DEVELOPMENT OF A GENERIC WIND FARM SCADA SYSTEM ETSU W/45/00526/REP DTI/Pub URN 01/1124, page 1, paragraph 1, and note that "A SCADA is a computer- based system that allows local and remote control of basic wind turbine functions and collects data from the wind farm that can be used to analyse and report on the operational performance.'').

Regarding Claim 16, the combination of Oh in view of Khatab (as stated above) further teaches wherein the performance analyzing processor is configured to receive information relating to weather information relative to the wind farm (Oh, p, 27, Table 4, Wind Speed, Wind Direction, and Temperature; also seep, 27, col. 1, paragraph 1, air density).

Regarding Claim 17, the combination of Oh in view of Khatab (as stated above) further teaches wherein the weather information excludes information relating to wind speed (Oh, p. 27, Table 4, Temperature; also see p. 27, col. 1, paragraph 1, air density).

Regarding Claim 18, the combination of Oh in view of Khatab (as stated above) further teaches wherein the subset of agent that are performance comparable have identical design characteristics 

Regarding Claim 19, the combination of Oh in view of Khatab (as stated above) further teaches wherein the performance analyzing processor is further configured to calculate a performance index for each agent in a group of performance comparable agents (Oh, p. 28, Table 6 RE(%), also see Fig. 7 which compares the relative error (RE%) of each wind turbine; also see Oh as applied to claim 1, Oh determines the threshold value of the extracted resource value for each of turbines 1-5, which necessarily means that Oh determines the threshold value of the extracted resource value for a subset (e.g., turbines 1, 2) of turbines 1-5; also see Oh, page 27, Fig. 5 which compares power performance of turbines 1-5; turbines 1-5 are performance comparable with each other, which necessarily means that a subset of turbines 1-5 (e.g., turbines 1, 2) are performance comparable with each other) and identify the under-performing agent based on the performance index (Oh, p. 28, Fig. 7; note that wind turbines #2 and #3 are identified as underperforming compared to the RE% of the other turbines, with turbine #3 being the worst performing of the set).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Khatab (as stated above), further in view of Lam ("Development of wind resource assessment methods and application to the Waterloo region", 2013) 
Regarding Claim 10, Oh in view of Khatab (as stated above) is not relied upon to explicitly teach calculating the performance index comprising integrating the estimated extracted resource value of each agent over a selected time interval.
Lam teaches that annual energy production is equivalent to integrating power data points over a year (see Lam, p. 49, section 4.10, The time series method involves using every wind speed data point, and integrating power over time.). Therefore, Oh's teaching that the AEP calculated from the guaranteed power performance curve (Oh, p. 24, col. 1, paragraph 2), which is equal to the total MWh produced over a year, is equivalent to the integrating produced power over a year as taught by Lam. Therefore, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the measured AEP of Oh is equivalent to integrating the extracted resource value of the disclosed invention, over the course of a year, and modify Oh to explicitly teach the integration of the measured/estimated output values in the same manner disclosed by Lam.

Regarding Claim 20, the combination of Oh in view of Khatab (as stated above) is not relied upon to explicitly teach wherein the performance index is calculated as an integration of an estimated extracted resource of each agent over a selected time period.
Lam teaches that annual energy production is equivalent to integrating power data points over a year (see Lam, p. 49, section 4.10, The time series method involves using every wind speed data point, and integrating power over time.). Therefore, Oh's teaching that the AEP calculated from the guaranteed power performance curve (Oh, p. 24, col. 1, paragraph 2), which is equal to the total MWh produced over a year, is equivalent to the integrating produced power over a year as taught by Lam. Therefore, one of ordinary skill in the art, prior to the effective filing date of the instant application, would recognize that the measured AEP of Oh is equivalent to integrating the extracted resource value .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	02/02/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863